Citation Nr: 1339249	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  10-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, anxiety disorder, and adjustment disorder with mixed depression and anxiety.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971, and from June 1969 to June 1970 he served in Vietnam.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which denied the benefit sought on appeal.  The RO has denied the claim of service connection for PTSD, however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.    

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal.

In September 2011, the Veteran withdrew his earlier request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

October 2011 private treatment records indicate that the Veteran receives medical care from Dr. Y. S. at Group Health Associates and that the Veteran was treated for anxiety at Christ Hospital in July 2011.  VA should attempt to obtain these records on remand.  

The Veteran was afforded a VA psychiatric examination in August 2008.  Since that time additional records have been added to the claims folder which reflect additional diagnoses, including PTSD.  Accordingly, another examination is warranted.
Under the duty to assist, VA should attempt to associate the outstanding treatment records with the file, and the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or authorize the release of any outstanding pertinent medical records, including the following records: 

(a) treatment records from Dr. Y. S. of Group Health Associates; 

(b) all mental health treatment records from Christ Hospital.  

Associate any records obtained with the Veteran's claims folder or Virtual VA record.

2. Obtain VA treatment records dating from January 2009.  

3. If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.


4. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder.  Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical treatment records, and lay statements.  The examiner should note that this case review took place.  

After reviewing the claims folder and conducting the examination, the examiner is asked to opine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's diagnosed psychiatric disorders, including depression, anxiety disorder, and adjustment disorder with mixed depression and anxiety began in or are related to military service, including service in Vietnam.

Regarding the diagnosed PTSD, the examiner should opine whether it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), began in or is related to service, including as a result of fear of hostile military or terrorist activity.  

The examiner's attention is directed to the Veteran's reports in private medical records dated in October 2011 that he had symptoms since he left Vietnam.

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide complete rationale for all opinions expressed.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


